NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2935-16T2

HSBC BANK U.S., NATIONAL
ASSOCIATION as trustee for
WELLS FARGO ASSET SECURITIES
CORPORATION, MORTGAGE ASSET-
BACKED PASS-THROUGH CERTIFICATE
SERIES 2007-AR9,

        Plaintiff-Respondent,

v.

JULIO WEXLER,

        Defendant-Appellant,

and

MRS. JULIO WEXLER, WIFE OF
JULIO WEXLER, WELLS FARGO
BANK, NA; TD BANK, NA, and
RHINA WEXLER,

     Defendants.
_____________________________________

              Submitted May 1, 2018 – Decided July 31, 2018

              Before Judges Sumners and Moynihan.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Bergen County, Docket No.
              F-026003-12.

              Julio Wexler, appellant pro se.
           Reed Smith, LLP, attorneys for respondent
           (Henry F. Reichner, of counsel and on the
           brief; David G. Murphy, on the brief).

PER CURIAM

     In this residential mortgage foreclosure action, defendant

Julio Wexler appeals a February 3, 2017 order denying his objection

to entry of final judgment of foreclosure in favor of HSBC Bank

U.S.,   National   Association   as   trustee   for   Wells   Fargo     Asset

Securities      Corporation,   Mortgage    Asset-Backed       Pass-Through

Certificate Series 2007-AR9 (HSBC).       We affirm.

     On September 18, 2007, Wexler executed a mortgage to Wells

Fargo Bank, N.A. to secure a promissory note for $716,704 payable

to Wells Fargo Bank, N.A. to purchase a home in Edgewater Park.

The mortgage was properly recorded.

     Due   to    Wexler's   payment   default   on    February   1,     2011,

foreclosure proceedings were subsequently initiated on November

9, 2012 by HSBC, which had been assigned the mortgage.           After the

trial had been adjourned on several occasions at the request of

Wexler's counsel, the parties and Chancery Judge Robert P. Contillo

executed a consent order entered on December 30, 2013, which

provided that the answer filed by Wexler was "deemed non-contesting

and that [the] matter shall be transferred to the Foreclosure Unit

to proceed as an uncontested foreclosure."        The order also stated



                                      2                               A-2935-16T2
that HSBC "shall not apply for Final Judgement prior to expiration

of 150 days from the date of this Order."

     Wexler, no longer represented by counsel, tried to prevent

an unfiled motion to enter foreclosure by filing an order to show

cause that sought to vacate the consent order; alleging the

settlement was entered in bad faith because he was under duress

or coerced into signing the order when his additional adjournment

request was denied.      Judge Contillo denied the request on May 9,

2014, as well as Wexler's motion for reconsideration on September

11, 2014.

     Three months later, in accordance with the consent order,

HSBC moved for entry of final judgement.        Wexler objected, arguing

the consent order was signed under psychological and economic

pressure.    He   also    challenged   HSBC's    ability   to   foreclose,

contending: the Notice of Intent to Foreclose was defective and

violated the Fair Foreclosure Act of 1995; the promissory note was

robo-signed; HSBC was without standing – it failed to show that

it had possession of the note at the time the foreclosure complaint

was filed, it failed to show that its assignment was authenticated,

and the true owner of the note had not been identified; HSBC

violated the New Jersey Consumer Fraud Act; and there was improper

service of defendant Rhina Wexler.



                                   3                               A-2935-16T2
      Judge Contillo denied Wexler's objections with entry of an

order and a letter decision on February 3, 2017.             The judge stated

that Wexler's numerous objections were without merit because under

Rule 4:64-1(d)(3),1 objection to entry of foreclosure is limited

solely to the amount due and Wexler failed to contest the amount

due with any specificity.        The judge further found Wexler did not

present    any   credible   evidence       to   contradict   any    information

contained in HSBC's motion.         And, as to allegations of coercion

or duress in agreeing to the consent order, the judge indicated

he had previously determined that there was no merit to the

allegations.2

      On   March   10,   Judge   Contillo       denied   Wexler's   motion   for

reconsideration; rejecting challenges, raised for the first time,

regarding the amount due as untimely.               Entry of an uncontested

final judgment of foreclosure and a writ of execution was entered

on March 31.

      On appeal, Wexler argues:

            POINT I

            THE TRIAL COURT COMMITTED A[] HARMLESS ERROR
            BELOW BECAUSE IT[S] FINDINGS AND CONCLUSIONS
            WER[E] UNSUPPORTED AND INCONSISTENT WITH THE
            COMPETENT,     RELEVANT,    CREDIBLE     AND

1
   Miscited as Rule 4:64-1(d)(1)(A); paragraph (d) was amended
effective September 1, 2014.
2
    Denial of motion was not included in Wexler's Notice of Appeal.

                                       4                                A-2935-16T2
         UNCHALLENGED   EVIDENCE       PRESENTED   BY    THE
         DEFENDANT/APPELLANT.

         POINT II

         THE TRIAL COURT COMMITTED A[] HARMLESS ERROR
         BELOW BECAUSE IT[S] FINDINGS AND CONCLUSIONS
         WER[E] UNSUPPORTED AND INCONSISTENT WITH THE
         COMPETENT,     RELEVANT,     CREDIBLE     AND
         UNCHALLENGED   EVIDENCE  PRESENTED    BY  THE
         DEFENDANT/APPELLANT AND APPROVED A CONSENT
         ORDER MADE IN BAD FAITH TO COVER UP
         PLAINTIFF'S VIOLATIONS OF CASE LAW, RULES AND
         STATUTES.

         POINT III

         THE TRIAL COURT COMMITTED A[] HARMLESS ERROR
         BELOW BECAUSE IT[S] FINDINGS AND CONCLUSIONS
         WER[E] UNSUPPORTED AND INCONSISTENT WITH THE
         COMPETENT,     RELEVANT,     CREDIBLE     AND
         UNCHALLENGED   EVIDENCE   PRESENTED   BY  THE
         DEFENDANT/APPELLANT AND IMPROPERLY DENIED THE
         DEFENDANT/APPELLANT TO REPRESENT HIMSELF IN A
         CIVIL TRIAL.


    Considering Wexler's arguments in light of the record and

applicable legal principles, we conclude that they are without

sufficient merit to warrant discussion in a written opinion.           R.

2:11-3(e)(1)(E).     We   affirm   substantially   for   the    reasons

expressed in Judge Contillo's well-reasoned oral decision.             We

further add that Wexler's arguments that were not raised before

the judge will not be considered on appeal because they do not

involve jurisdictional or public interest concerns.            Zaman v.




                                   5                            A-2935-16T2
Felton, 219 N.J. 199, 226-27 (2014) (quoting Nieder v. Royal Indem.

Ins. Co., 62 N.J. 229, 234 (1973)).

     Affirmed.




                                6                           A-2935-16T2